PER CURIAM.
Nadezhda Wood appeals after the District Court1 dismissed her action because it lacked personal jurisdiction over the defendants and then denied her motion- to alter or amend the judgment. After careful de novo review, we conclude that dismissal was proper. See Walden v. Fiore, — U.S. -, 134 S.Ct. 1115, 1121-23, 188 L.Ed.2d 12 (2014) (discussing personal jurisdiction). Additionally, we conclude that the District Court did not abuse its discretion in denying Wood’s motion to alter or amend the judgment. See United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir.2006) (reviewing the denial of a Rule 59(e) motion for abuse of discretion and noting that such a motion cannot be used to introduce new evidence which could have been offered prior to the entry of judgment).
Accordingly, we affirm.

. The Honorable David S. Doty, United States District Judge for the District of Minnesota.